       Case: 3:18-cv-01073-bbc Document #: 101 Filed: 12/28/20 Page 1 of 6




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
ADAM CHRISTOPHER,
                                                              OPINION AND ORDER
                            Plaintiff,
                                                                   18-cv-1073-bbc
              v.

JIM SCHWOCHERT, LIZZIE TEGELS,
PATRICK SMETANA, C.O. KNUDSON
AND KEVIN CARR,

                           Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -

       Pro se plaintiff Adam Christopher is proceeding on a First Amendment claim

challenging Department of Corrections policies that require books ordered by prisoners to

arrive from a recognized commercial source and with a receipt. Now before the court are

motions to compel filed by both sides, dkt. #80 and dkt. #97, and plaintiff’s motion to

disqualify counsel, dkt. #91. I resolve the motions below, and I set a new dispositive

motions deadline of February 12, 2021.



                                         OPINION

                            A. Defendants’ Motion to Compel

       Defendants have moved to compel plaintiff to respond to interrogatories and requests

for production of documents concerning: (1) all of the books plaintiff has ordered since being

housed at Jackson Correctional Institution; (2) which books plaintiff received and which he

did not; (3) the source of the books, including the seller and the person who ordered the


                                              1
       Case: 3:18-cv-01073-bbc Document #: 101 Filed: 12/28/20 Page 2 of 6




books for plaintiff; (4) any communications with the vendor of books; (5) which books

arrived without a receipt; (6) which books plaintiff eventually received; (7) which books

plaintiff ordered from Adam State University that were out of stock; and (8) whether

plaintiff obtained any out of stock book from an alternative vendor. Plaintiff objected to

many of these interrogatories and document requests on the ground that the requests were

vague, overly burdensome, and expensive, and that defendants had the information in prison

property records already.

       I agree with defendants that their discovery requests are relevant to the issues in this

case and that plaintiff’s responses are inadequate. To evaluate the constitutionality of

defendants’ policy, the court needs to know whether the policy has prevented plaintiff from

obtaining books that he has ordered. It is relevant whether plaintiff has been able to receive

books with or without receipts, and whether the reason plaintiff did not receive certain

books was because he ordered them from a vendor that did not provide receipts even though

he could have ordered them from a vendor that does provide receipts. In addition,

defendants’ requests encompass information that would not be kept in prison property

records.

       Plaintiff now says that he has amended his discovery responses and has provided

defendants all of the information that he has or remembers about books that he ordered that

arrived without receipts. Because plaintiff says that he has answered defendants’ discovery

requests to the best of his ability, I will deny defendants’ motion to compel. But plaintiff

should know that he will be bound by his responses to defendants. This means that I will



                                              2
       Case: 3:18-cv-01073-bbc Document #: 101 Filed: 12/28/20 Page 3 of 6




not consider any evidence at summary judgment or trial that plaintiff has not provided to

defendants previously and that would have been responsive to any of defendants’ discovery

requests.



                              B. Plaintiff’s Motion to Compel

       Plaintiff has moved to compel defendants to provide responses to several discovery

requests. I will deny most of plaintiff’s motion. Specifically, I will deny plaintiff’s motion

with respect to the following requests:

       •      Plaintiff’s first request for admissions regarding whether third shift unit staff

              at Jackson Correctional frequently play cards, do crossword puzzles or surf the

              internet. I agree with defendants that this request is irrelevant to the claims

              in this case, because whether unit security staff have down time is irrelevant

              to the workload of staff in the property unit.

       •      Plaintiff’s first request for production of documents. Defendants respond that

              they have mailed responses to this request to plaintiff, so this request is moot.

       •      Plaintiff’s third request for production of documents asking defendants to

              produce all statements made by defendants or others concerning this case. I

              agree with defendants that this request is vague and overly broad, and it is not

              clear what types of statements plaintiff is trying to obtain through this request.

              Because plaintiff has failed to clarify his request, I will not compel defendants

              to provide a response to it.



                                               3
       Case: 3:18-cv-01073-bbc Document #: 101 Filed: 12/28/20 Page 4 of 6




       •      Plaintiff’s interrogatory #3 requesting the identity of all persons likely to have

              personal knowledge of the facts alleged in defendants’ answer. Plaintiff says

              that defendants should have included in their response the name and address

              of Amie Chadwick, a former employee of Follett bookstore.              However,

              plaintiff’s request does not ask for contact information, and plaintiff is aware

              of Chadwick already. Thus, there is no need to compel defendants to provide

              any additional information in response to this request.

       •      Plaintiff’s interrogatory #4 asking defendants to explain whether they think

              that plaintiff failed to follow policies when attempting to acquire books.

              Defendants have provided citations to several documents explaining

              defendants’ position regarding plaintiff’s book orders. Plaintiff disagrees with

              defendants’ interpretation of policies and documents, but he has not shown

              that defendants failed to respond to his discovery request.

       •      Plaintiff’s interrogatory #7 asking defendants to describe in detail the

              conversation that defendants’ counsel had with plaintiff’s mother. I agree

              with defendants that counsel does not have to provide his work product to

              plaintiff, including counsel’s conversations with potential witnesses.

       This leaves plaintiff’s request that defendants provide copies of incident reports where

other prisoners received contraband via publications within the last seven years. Defendants

object on the grounds that the request is overly broad, unduly burdensome and not

proportional to the needs of the case. They explain that staff would have to manually search



                                              4
        Case: 3:18-cv-01073-bbc Document #: 101 Filed: 12/28/20 Page 5 of 6




all incident reports to find those that would be responsive to plaintiff’s request. In addition,

they argue that they do not have to prove that prisoners have received contraband to show

that the property policies are justified. I agree with defendants that responding to plaintiff’s

request would be unduly burdensome. However, whether prisoners have received or

attempted to receive contraband through books and other publications is relevant to the

issues in this case. Therefore, I will modify plaintiff’s request and will direct defendant

Smetana, the property sergeant, to identify for plaintiff any specific instances that Smetana

remembers, from the last seven years, in which prisoners attempted to obtain contraband

through books or publications. Defendants must provide this information to plaintiff by the

deadline set forth below.



                        C. Plaintiff’s Motion to Disqualify Counsel

        Plaintiff has moved to disqualify Attorney Elliot Held from representing defendants

on the ground that Held had a telephone conversation with a witness (plaintiff’s mother)

without anyone else present. Plaintiff argues that Held is now a potential witness whose

testimony may be necessary at a future trial in this case.

        I will deny this motion. There was nothing improper about Held asking questions of

a potential witness to investigate plaintiff’s claims, and Held did not become a potential

witness simply by talking to plaintiff’s mother. Because there is no reason to think that

Held’s testimony would be necessary at a trial in this case, there is no basis for disqualifying

Held.



                                               5
      Case: 3:18-cv-01073-bbc Document #: 101 Filed: 12/28/20 Page 6 of 6




                                        ORDER

      IT IS ORDERED that

      1. Defendants’ motion to compel, dkt. #80, is DENIED as set forth above.

      2. Plaintiff Adam Christopher’s motion to compel, dkt. #97, is GRANTED IN PART

and DENIED IN PART as set forth above. Defendants have until January 18, 2021 to

provide to plaintiff a list of all incidents known to defendant Smetana in which prisoners

attempted to obtain contraband through books or publications in the last seven years.

      3. Plaintiff’s motion to disqualify counsel, dkt. #91, is DENIED.

      4. The new dispositive motions deadline is February 12, 2021.



      Entered this 28th day of December, 2020.

                                         BY THE COURT:

                                         /s/
                                         ________________________
                                         BARBARA B. CRABB
                                         District Judge




                                            6
